Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 11, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151269 & (21)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  ALBION COLLEGE,                                                                                     Richard H. Bernstein,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 151269
                                                                    COA: 322917
                                                                    Calhoun CC: 2013-003308-CZ
  STOCKADE BUILDINGS, INC.,
           Defendant-Appellant,
  and
  R.W. MERCER, CO.,
            Defendant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 9, 2015 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted. We
  further ORDER that trial court proceedings are stayed pending the completion of this
  appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set
  aside, or place conditions on the stay if it appears that the appeal is not being vigorously
  prosecuted or if other appropriate grounds appear.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 11, 2015
         p0908
                                                                               Clerk